DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 27, 41 and 42 are objected to because of the following informalities: 
Regarding claim 27, the recitation of “a database” in line 1 is suggested to change to - - the database - -.
Regarding claim 41, the dependency appears in error because it is further limiting the limitation of “information contained in said attached tag” as recited in claim 40. 
Regarding claim 42, the recitation of “can be” in line 3 is suggested to rephrase since it is not a positive limitation. 
Appropriate corrections are required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “module” in claims 10-12, 15, 25, 26 and 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 18-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "said document key" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 18, the recitation of “capturing by said local computer device an image of said secure document” is vague and indefinite because the result of such step is not used by other steps in the claim, i.e. how such step is related to other limitations 
Regarding claim 25, similar problem exists for the same limitations as pointed out for claim 18.
Regarding claim 31, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Moreover, the limitation of claim 31 is vague and indefinite because such limitation does not serve any purpose and not relate to other limitations as recited in claim 25.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarvestani (US 9,369,287).
Regarding claim 18, Sarvestani teaches a method (figs. 1 and 3) for decrypting a secured document (10)  constituted of non-confidential content (col. 4, lines 38-44) readable by third parties and of encrypted confidential content (col. 1, lines 51-55) whose access needs to be protected from authorized third parties (col. 7, lines 14-27) and of an attached tag (20), the method comprising: storing in a local computer device 
Regarding claim 19, Sarvestani further teaches wherein the encrypted confidential content is decrypted with the cryptographic key and the unique tag identification (fig. 3).
Regarding claim 20, Sarvestani further teaches wherein the reading is based on radio frequency identification technology (60) and the attached tag is a radio frequency identification tag (20) or a near field communication tag (fig. 1).
Regarding claim 21, Sarvestani further teaches receiving the cryptographic key and the unique tag identification from a remote device (30, fig. 1).
Regarding claim 22, Sarvestani further teaches displaying an image of the secured document in a decryption form (the third party compare the registered document (decryption form) with the document under examination, col. 8, lines 26-38).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10-15 and 34-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarvestani (US 9,369,287) in view of the machine translation of JP2004276515A (hereinafter “JP”).
Regarding claims 1 and 10, Sarvestani teaches a method and computerized system (figs. 1 and 2) for printing a secured document (10) constituted of non-confidential content (col. 4, lines 38-44) readable by third parties and of encrypted confidential content (col. 1, lines 51-55) whose access needs to be protected from authorized third parties (col. 7, lines 14-27) and of an attached tag (20), the method comprising: providing a document (10) with the attached tag (20), containing a unique tag identification (col. 2, lines 4-6), reading the attached tag and extracting the unique 
Sarvestani is silent to the document is blank document.  
However, JP blank a printing system comprising: providing a document (100) with attached tag (102); wherein the blank document can be read by a reader B (page 2, line 11 to page 56).
In view of JP’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sarvestani by incorporating the teaching as taught by JP in order to arrive at the claimed invention.  Such modification would not involve any inventive feature since it is just a matter of design option to use an alternative and well-known media for printing process.
Regarding claims 2 and 11, Sarvestani as modified by JP teaches all subject matter claimed as applied above.  Sarvestani further teaches wherein the confidential content is encrypted with the cryptographic key and the unique tag identification (col. 4, line 60 to col. 5, line 13 and col. 6, line 6 to col. 7, line 27).

Regarding claim 4, Sarvestani as modified by JP teaches all subject matter claimed as applied above.  Both Sarvestani and JP further teach wherein the attached tag is machine writable and is written onto the printer (Sarvestani: col. 5, lines 48-52.  JP: page 3, lines 4-21).
Regarding claims 5 and 14, Sarvestani as modified by JP teaches all subject matter claimed as applied above.  Both Sarvestani and JP further teach wherein the reading is based on radio frequency technology and the attached tag is a radio frequency identification (RFID) tag or a near field communication (NFC) tag (Sarvestani: col. 4, lines 32-35.  JP: page 2, lines 43-56).
Regarding claims 6 and 15, Sarvestani as modified by JP teaches all subject matter claimed as applied above.  Both Sarvestani and JP further teach wherein the attached tag contains other information than the unique tag identification and at least some of the other information is comprised in the data for printing the secured document (Sarvestani: col. 3, lines 54-57 and col. 4, lines 38-45.  JP: page 4, lines 22-34).
Regarding claim 12, Sarvestani as modified by JP teaches all subject matter claimed as applied above.  Sarvestani further teaches wherein the document management module is operable to uniquely associated the unique  cryptographic key with the unique tag identification (col. 4, line 60 to col. 5, line 5).

Sarvestani is silent to the document is blank document.  
However, JP blank a printing system comprising: providing a document (100) with attached tag (102); wherein the blank document can be read by a reader B (page 2, line 11 to page 56).
In view of JP’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sarvestani by incorporating the teaching as taught by JP in order to arrive at the claimed invention.  Such modification would not involve any inventive feature since it is just a matter of design option to use an alternative and well-known media for printing process.
Regarding claim 35, Sarvestani as modified by JP teaches all subject matter claimed as applied above.  Sarvestani further teaches wherein the encrypted confidential content is encrypted with the cryptographic key and the unique tag identification (col. 4, line 60 to col. 5, line 13 and col. 6, line 6 to col. 7, line 27).

Regarding claim 37, Sarvestani as modified by JP teaches all subject matter claimed as applied above.  Both Sarvestani and JP further teach wherein the attached tag is a radio frequency identification tag (Sarvestani: 20, fig. 1.  JP: page 2, lines 52-56).
Regarding claims 38 and 39, Sarvestani as modified by JP teaches all subject matter claimed as applied above.  Both Sarvestani and JP further teach wherein the attached tag contains a unique tag identifier embedded into the tag and further limitations as claimed (Sarvestani: col. 2, lines 4-6. JP: page 2, lines 52-54).
Regarding claim 40, Sarvestani as modified by JP teaches all subject matter claimed as applied above.  Both Sarvestani and JP further teach wherein the attached tag contains other information than the unique tag identification and at least some of the other information is comprised in data printed on the secured document (Sarvestani: col. 3, lines 54-57 and col. 4, lines 38-45.  JP: page 4, lines 22-34).
Regarding claim 41, Sarvestani as modified by JP teaches all subject matter claimed as applied above.  Sarvestani further teaches wherein information contained in the attached tag is limited to the unique tag identification (col. ). 
Claims 7-9, 16, 17 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarvestani as modified by JP as applied to claim 1 above, and further in view of Leon (US 8,505,978).
.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarvestani in view of Halsema et al. (US 2007/0118479).
Regarding claim 23, Sarvestani teaches all subject matter claimed as applied above.  Sarvestani further teaches the examiner can be able to verify the document (col. 8, lines 29-38) but fails to print the document as claimed. 
However,    Halsema teaches printing the secured document in a decrypted form (fig. 2 and [0029]).
In view of Halsema’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sarvestani by incorporating the teaching as taught by Halsema in order to arrive at the claimed invention. 
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarvestani in view of Leon.
Regarding claim 24, Sarvestani teaches all subject matter claimed applied above except for the secured document is a secured shipping label.  However, Sarvestani teaches the secured document is a label (col. 3, lines 28-32).  Moreover, Leon teaches the document is consisting in a self-adhesive blank shipping provided in a roll as claimed (figs. 20, 21, col. 4, lines 22-25 and col. 24, lines 21-41). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have recognized to modify the label as taught by Sarvestani to be used as a shipping label as taught by Leon since it is just a matter of intended use of the label.  Moreover, it has been decided that selection of intended use of a prior art is an obvious expedient over the prior art. See M.P.E.P. 2144.07.
Claims 25-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarvestani in view of Halsema.
Regarding claim 25, Sarvestani teaches a local computer device (90) for decrypting a secured document (10) constituted of non-confidential content readable by third parties (col. 5, lines 48-65) and of encrypted confidential content (col. 7, lines 14-21) whose access needs to be protected from unauthorized third parties and of an attached tag (20) containing a unique tag identification (col. 2, lines 4-6), the device comprising: memory storing the unique tag identification and a unique cryptographic key (50), a document capture module (80) for capturing an image of the secured document; a tag reader (60) for reading the attached tag and extracting the unique tag identification contained in the attached tag, a processor (30) for uniquely associating in a database 
Sarvestani is silent to the unique tag identification and the cryptographic key stored in separate memories.
However, Halsema teaches tag identification and cryptographic key stored in separate memories (fig. 2 and [0031]).
In view of Halsema’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sarvestani by incorporating the teaching as taught by Halsema in order to arrive at the claimed invention. Such modification would not involve any inventive feature since storing the unique tag identification and the cryptographic key in separate memories is a well-known in the art.  Moreover, it has been decided that separating of parts is an obvious expedient over a prior art. See M.P.E.P. 2144.01 (V)(C).
Regarding claim 26, Sarvestani as modified by Halsema teaches all subject matter claimed as applied above.  Both Sarvestani and Halsema further teach wherein cryptographic module comprises operable to decrypt the encrypted confidential content with the cryptographic key and the unique tag identification (Sarvestani: col. 8, lines 11-37.  Halsema: [0031]).

Regarding claim 28, Sarvestani as modified by Halsema teaches all subject matter claimed as applied above.  Sarvestani further teaches wherein the tag reader is a radio frequency reader (60) and the attached tag is a radio frequency identification (RFID) tag or a near field communications tag (20, fig. 1).
Regarding claim 29, Sarvestani as modified by Halsema teaches all subject matter claimed as applied above.  Sarvestani further teaches a communication module (100 and 110) operable to receive the cryptographic key and the unique identification tag from a remote device (30, fig. 1).
Regarding claim 30, Sarvestani as modified by Halsema teaches all subject matter claimed as applied above.  Both Sarvestani and Halsema further teach wherein a display module having at least one display operable to display an image of the secured document in a decrypted form (Sarvestani: the third party compare the registered document (decryption form) with the document under examination, which inherently include a display, col. 8, lines 26-38.  Halsema: 245, fig. 2).
Regarding claim 31, Sarvestani as modified by Halsema teaches all subject matter claimed as applied above.  Sarvestani further teaches a mobile device comprises a smartphone (col. 3, lines 10-14).
.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarvestani as modified by Halsema as applied to claim 25 above, and further in view of Leon.
Regarding claim 33, Sarvestani as modified by Halsema teaches all subject matter claimed applied above except for the secured document is a secured shipping label.  However, Sarvestani teaches the secured document is a label (col. 3, lines 28-32).  Moreover, Leon teaches the document is consisting in a self-adhesive blank shipping provided in a roll as claimed (figs. 20, 21, col. 4, lines 22-25 and col. 24, lines 21-41). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have recognized to modify the label as taught by Sarvestani to be used as a shipping label as taught by Leon since it is just a matter of intended use of the label.  Moreover, it has been decided that selection of intended use of a prior art is an obvious expedient over the prior art. See M.P.E.P. 2144.07.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References: Terborg Del Rosal et al. (US 2016/0182239); Lane et al. (US 7,333,001); Forte et al. (US 2015/0381572); Whitehouse (US 2012/0066153) and Klein 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.